                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

HOWARD T. LINDEN, as
personal representative of the                Case No. 2:17-cv-14155
estate of Omarion Humphrey,
                                              HONORABLE STEPHEN J. MURPHY, III
             Plaintiff,

v.

BRADLEY DIXON, et al.,

             Defendants.
                                 /

              OPINION AND ORDER DENYING STATE
     DEFENDANTS' MOTION FOR JUDGMENT ON THE PLEADINGS [50]

       On July 3, 2018, Plaintiff filed a complaint alleging that Defendants Kristen

Field, Susan Hull, Ebony Jeffries, Alisia Johnson, Lonia Perry, Christine Rehagan,

Linda Tansil, Janice Trible, and Alisia Wiggins ("State Defendants") demonstrated

unconstitutional deliberate indifference towards Omarion Humphrey ("Decedent")—

whose estate Linden represents. ECF 22.

       On July 31, 2019, State Defendants filed a motion for judgment on the

pleadings and argued that res judicata bars Plaintiff's claims against them. ECF 50.

The Court reviewed the briefs and finds that a hearing is unnecessary. E.D. Mich. LR

7.1(f)(2). For the reasons stated below, the Court will deny State Defendants' motion.

                                  BACKGROUND

       Decedent was a nine-year old who suffered from non-verbal autism that

required special services and supervision. ECF 22, PgID 291. State Defendants all

worked for the State of Michigan Department of Health and Human Services


                                          1
("MDHHS"). Id. at 289–91. Prior to Humphrey’s death, Defendant Field petitioned

the Oakland County Circuit Court and requested that Decedent be removed from his

family's home. Id. at 291. The state court granted Field's petition, but the Court

nonetheless made Defendants Field, Johnson, and Jeffries responsible for Decedent's

custody, care, and supervision. Id. at 292. Defendants Fields, Johnson, and Jeffries

were unable to find an appropriate foster home for Decedent in Oakland County, so

they searched Genesee County for a foster parent and home. Id. at 292–93. They

found Defendant Richardson and decided to place Decedent in her care. Id. at 293.

Humphrey was placed in Richardson’s care even though Richardson was not licensed

to care for him; she asked to surrender her foster parent license and to stop providing

foster services, but Decedent remained in her custody. Id. at 293–95. While in

Richardson's custody Decedent attended a Fourth of July party at Lake Callis in

Davison, Michigan, he wandered away from Richardson, drowned in the lake, and

was found dead six days later. Id. at 295.

       In December 2015, Plaintiff filed a state-court action against Defendants

Alternatives for Children & Families, Inc. ("Alternatives") and Richardson. ECF 14,

PgID 114–15. Alternatives moved for summary disposition; the state court granted

the motion and dismissed Alternatives with prejudice. ECF 14-4, PgID 150. On

December 26, 2017, Plaintiff filed his complaint against Alternatives and Richardson

in federal court. ECF 1. On July 3, 2018, Plaintiff filed a complaint against State

Defendants. ECF 22. On November 15, 2018, the Court granted Alternatives' motion




                                             2
for summary judgement. ECF 34. And on July 31, 2019, State Defendants filed the

present motion for judgment on the pleadings. ECF 50.

                                  LEGAL STANDARD

       The Court must analyze a Rule 12(c) motion for judgment on the pleadings

with the same standard it would employ for a 12(b)(6) motion to dismiss. Tucker v.

Middleburg-Legacy Place, LLC, 539 F.3d 545, 549 (6th Cir. 2008) (citation omitted).

The Court accepts as true all well-pleaded material allegations and draws reasonable

factual inferences in favor of the non-moving party, but it "need not accept as true

legal conclusions or unwarranted factual inferences." JP Morgan Chase Bank, N.A.

v. Winget, 510 F.3d 577, 581–82 (6th Cir. 2007) (quoting Mixon v. Ohio, 193 F.3d 389,

400 (6th Cir. 1999)). The complaint must not only "give the defendant fair notice of

what the claim is and the grounds upon which it rests," Nader v. Blackwell, 545 F.3d

459, 470 (6th Cir. 2008) (quoting Erickson v. Pardus, 551 U.S. 89, 93 (2007)), but also

must "'raise a right to relief above the speculative level,' and . . . 'state a claim to relief

that is plausible on its face.'" Hensley, 579 F.3d at 609 (quoting Twombly, 550 U.S. at

555, 570). It is not enough to merely offer "'labels and conclusions' or 'a formulaic

recitation of the elements of a cause of action[.]'" Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). When deciding a 12(c) motion, the Court

may also refer to a document that "is referred to in the pleadings and is integral to

the claims" or "consider matters of public record." Commercial Money Center, Inc. v.

Ill. Union Ins. Co., 508 F.3d 327, 335–36 (6th Cir. 2007) (citing Lynch v. Leis, 382

F.3d 642, 648 n.5 (6th Cir. 2004); Kostrzewa v. City of Troy, 247 F.3d 633, 644 (6th

Cir. 2001)).


                                              3
                                    DISCUSSION

      State Defendants argue that res judicata bars Plaintiff's claims. ECF 50, PgID

519. The Court "must give the same preclusive effect, under the doctrine[] of res

judicata . . . to state court judgments that those judgments would receive in the courts

of the rendering state." Ingram v. City of Columbus, 185 F.3d 579, 593 (6th Cir. 1999)

(citing Migra v. Warren City Sch. Bd. of Educ., 465 U.S. 75, 85 (1984)). Here, Michigan

law on res judicata.

      The doctrine of res judicata "bars a second, subsequent action when (1) the

prior action was decided on the merits, (2) both actions involve the same parties or

their privies, and (3) the matter in the second case was, or could have been, resolved

in the first." Adair v. State, 470 Mich. 105, 121 (2004) (citing Sewell v. Clean Cut Mgt.,

Inc., 463 Mich. 569, 575 (2001)). Res judicata is broadly construed in Michigan. It

"bars not only claims already litigated, but also every claim arising from the same

transaction that the parties, exercising reasonable diligence, could have raised but

did not." Id. (citing Dart v. Dart, 460 Mich. 573, 586 (1999)).

I.    The Prior Action

      State Defendants allege that Plaintiff's complaint is barred by the Genesee

County Circuit Court's grant of summary disposition in favor of Alternatives with

prejudice. ECF 50, PgID 522. "A dismissal with prejudice amounts to an adjudication

on the merits and bars a further action based on the same facts." Grimmer v. Lee, 310

Mich. App. 95, 102 (2015). The Court already found that "[t]he state court's resolution

of Alternatives' motion for summary disposition—alongside its denial of Plaintiff's

motion for reconsideration—is a final decision on the merits." ECF 34, PgID 339


                                            4
(citing Restatement (Second) of Judgment § 13, comm. b (Am. Law. Inst. 1982)

("noting 'a judgment will ordinarily be considered final in respect to a claim . . . if it

is not tentative, provisional, or contingent and represents the completion of all steps

in the adjudication of the claim by the court"); Catlin v. United States, 324 U.S. 229,

233 (1945) ("A 'final decision; generally is one which ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment")).

      Thus, the prior action was decided on the merits because the state court's

decision was the "the 'last word' of the rendering court." Kosiel v. Arrow Liquors Corp.,

446 Mich. 374, 381 (1994) (citations omitted).

II.   Privity of the Parties

      State Defendants next argue that they are in privity with Alternatives. ECF

50, PgID 524. Parties are in privity if they can "be so identified in interest" that the

"first litigant represents the same legal right that the later litigant is trying to

assert." Adair, 470 Mich. at 122 (citations omitted). Privity requires a "substantial

identity of interest and a working functional relationship in which the interests of

the nonparty are presented and protected by the party in the litigation." Id. (citations

and internal quotations omitted). Privity is usually established when the party and

nonparty "have an employer-employee relationship," McCoy v. Michigan, 369 F.

App'x 646, 650 (6th Cir. 2010), or a principle-agent relationship, ABS Industries, Inc.

v. Fifth Third Bank, 333 F. App'x 994, 999–1000 (6th Cir. 2009). But privity is not

established when there is an independent contractor relationship between the party

and the nonparty. See Williams v. Logan, 184 Mich. App. 472, 478 (1990) ("[a]lthough




                                            5
defendants had an interest in the sense that they were to receive fees for their

services, we are not persuaded that such an interest made them privies; it merely

made them independent contractors. . . .").

       The agreement between the State Defendants and Alternatives defines "[t]he

relationship between" the parties as one "of client and independent contractor." ECF

50-2, PgID 556. Because the parties' own agreement describes the relationship as one

involving an independent contractor and because State Defendants have failed to

refute the status of the relationship, the Court finds that no privity exists between

State Defendants and Alternatives. Without privity, State Defendants' motion fails.

III.   Litigation of the Matter in the Prior Action

       The Court will not reach the third Adair factor because State Defendants were

not in privity with Alternatives. The Court will therefore deny the motion for

judgment on the pleadings.

                                       ORDER

       WHEREFORE it is hereby ORDERED that State Defendants' motion for

judgment on the pleadings [50] is DENIED.

       SO ORDERED.

                                        s/ Stephen J. Murphy, III
                                        STEPHEN J. MURPHY, III
                                        United States District Judge
Dated: December 5, 2019

I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on December 5, 2019, by electronic and/or ordinary mail.

                                        s/ David P. Parker
                                        Case Manager



                                          6
